Appeal by the de*766fendant from a judgment of the County Court, Orange County (Byrne, J.), rendered January 14, 1997, convicting him of aggravated unlicensed operation of a motor vehicle in the first degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
We have reviewed the record and agree with the defendant’s assigned counsel that there are no nonfrivolous issues which could be-raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see, Anders v California, 386 US 738; People v Paige, 54 AD2d 631; cf., People v Gonzalez, 47 NY2d 606). Rosenblatt, J. P., Sullivan, Joy, Altman and Luciano, JJ., concur.